



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hayne, 2017 ONCA 704

DATE: 20170911

DOCKET: C62657

MacPherson, Rouleau and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Joel Hayne

Appellant

Kathryn Wells, for the appellant

Luke Schwalm, for the respondent

Heard: September 8, 2017

On appeal from the conviction entered on June 22, 2016 and
    the sentence imposed on July 14, 2016 by Justice J.E. Allen of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his conviction for driving a motor vehicle while
    disqualified.

[2]

The sole issue on the appeal is the trial judges treatment of the
    identification issue at trial. The appellant contends that the trial judge
    erred in two respects.

[3]

First, the appellant submits that the trial judge did not take proper
    account of the frailties of the identification evidence of Officer Snyder.

[4]

We do not accept this submission. This was not a generic description
    trial. The core of Officer Snyders identification of the appellant as the
    driver of the car that he declined to chase in a residential neighbourhood was
    his matching of a photograph of the appellant in his possession with the face
    of the driver in the Cadillac Escalade as it passed by him in his police
    cruiser. The circumstances for this match were excellent  the car approached
    him at low speed (15  20 kilometers per hour), he had a clear view of the
    appellants face for several seconds, the view was through the clear glass
    front window of the Escalade, and the view was coupled with three different
    comparisons of the drivers face and the face in the photo in his cruiser.

[5]

Second, the appellant contends that the trial judge erred by relying on
    Melissa Roberts evidence as confirmatory of Officer Snyders identification
    evidence.

[6]

We disagree. The trial judge properly used Ms. Roberts evidence to
    assist in connecting the appellant to the car which, the parties agreed, was
    the car that passed by Officer Snyder.

[7]

The conviction appeal is dismissed.

[8]

The appellant also appeals his four year sentence.

[9]

The appellant has been convicted of many driving offences in the past,
    including the same offence of driving while disqualified. His sentence for his
    most recent offence in this category was three years. Hence the four year
    sentence imposed by the trial judge cannot be said to be unfit or unreasonable.

[10]

The
    sentence appeal is dismissed.


